--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) dated October 11, 2010, by
and between Pluristem Therapeutics Inc., a Nevada corporation (the “Company”),
and _________________(the “Purchaser”).
 
The Company and the Purchaser agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
     1.1  Closing.
 
 (a)  Securities Purchased. At the closings of the transaction contemplated
hereby (the “Closing”), the Company will sell and the Purchaser will purchase
the following securities of the Company for an aggregate purchase price of up to
_________ US dollars  (the “Purchase Price”), as follows:
 
         (i)  ___________shares of Common Stock $0.00001 par value at a price of
$1.20 per share, or an aggregate purchase price of _________US dollars  (the
“Shares”); and
 
         (ii)  Four-year warrants to purchase up to an additional ________
shares of Common Stock with an exercise price of $1.80 per share, which will be
issued to Purchaser at the Closing and will be exercisable only after six months
from Closing (the “ Warrant”). No separate consideration shall be paid for the
Warrant. The Warrant shall be in the form previously provided to the Purchaser.
(the shares issuable upon exercise of the Warrants are sometimes referred to as
the “Warrant Shares” and the Shares and Warrant Shares are sometimes referred to
as the “Securities”.)
 
 (b)  Closing Deliveries. (i) The Closing shall take place on October 18,
2010.  At the Closing, the Purchaser shall deliver to the Company immediately
available funds equal to the Purchase Price, and the Company shall deliver to
the Purchaser the Shares and the Warrants, effected by delivering to the
Purchaser a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver the Shares via overnight courier share
certificates or via the Depository Trust Company Deposit Withdrawal Agent
Commission System, and delivery of the Warrants (which may initially be an
electronic copy, to be followed immediately by the original executed Warrants),
in each case in the name of the Purchaser; and  The obligations of the Company
and the Purchaser to effect the Closing are unconditional.
 
THE PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASER WILL RECOVER ALL OR
ANY PORTION OF THIS INVESTMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
     2.1  Representations and Warranties of the Company.
 
 (a)  Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.
 
 (b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Securities, has been duly authorized by all necessary action on
the part of the Company.  This Agreement is the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
 
 (c)  Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable.  The Warrant Shares,
when issued in accordance with the terms of the Warrants, will be validly
issued, fully paid and nonassessable.
 
 (d)  SEC Reports.  The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934 (the “Exchange Act”) for at least the one (1)
year preceding the date hereof (or such shorter period as the Company was
required to do so) (the “SEC Reports”). As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
 (e)  Material Adverse Change.  Since the date of the latest SEC Report, there
has been no material adverse change in the business or financial condition of
the Company.
 
     2.2  Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as follows:
 
 (a)  Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser.  This
Agreement has been duly executed by the Purchaser, and is the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, including the U.S. Securities and Exchange Commission, is required on
the part of the Purchaser in connection with the execution and delivery of this
Agreement, or the offer, sale, and delivery of the Securities as contemplated by
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)  Own Account; Investment Intent.  The Purchaser is acquiring the Securities
as principal for its own account for investment purposes only and not and will
not acquire the Shares, the Warrants or the Warrant Shares with a view to or for
distributing or reselling them in violation of the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law, has no
present intention of distributing any of them in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding their
distribution of such Securities. The Purchaser understands that the Securities
included therein are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities laws. The Purchaser is
acquiring the Securities and each part thereof hereunder in the ordinary course
of its business.
 
 (c)  Regulation S.  The Purchaser makes the following representation related to
Regulation S under the Securities Act: it agrees to resell the Shares, the
Warrants and the Warrant Shares only in accordance with the provisions of Rule
904 of Regulation S, or pursuant to another available exemption from the
registration requirements of the Securities Act.
 
 (d)  Experience of Such Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment. At the time
such Purchaser was offered the Securities, it was, and as of the date hereof it
is, and on each date on which it exercises any Warrants, it will be either: (i)
an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
 (e)  Opportunity to Conduct Due Diligence.  The Purchaser was granted the
opportunity to conduct due diligence prior to entering into the transactions
contemplated by this Agreement. No offering memorandum or similar disclosure
document has been prepared in connection with the sale of the Securities.  The
Purchaser has read this Agreement and is familiar with the terms of the
Securities. In making the decision to purchase the Securities, the Purchaser and
the Purchaser’s advisors have, prior to any sale to the Purchaser, been given
access and the opportunity to examine all books and records of the Company, all
contracts and documents relating to the Company, and all filings made by the
Company with the U.S. Securities and Exchange Commission,  and an opportunity to
ask questions of, and to receive answers from, the Company and to obtain any
additional information necessary to verify the accuracy of the information
provided to the Purchaser. The Purchaser and the Purchaser’s advisors have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested. The only representations and warranties being given to
the Purchaser by the Company are as contained in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES
 
     3.1  Publicity.  The parties agree that this Agreement and the transactions
contemplated hereby will remain confidential until the Company files a Form 8-K
or any other report with the Securities and Exchange Commission disclosing this
Agreement.  The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.  The Company agrees
to file a Form 8-K disclosing the material terms of this Agreement and the
Warrants within four (4) business days of the Closing.
 
     3.2  Transfer Restrictions.
 
 (a)  The Purchaser hereby acknowledges that the Securities and any part hereof
may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of Shares, Warrants or Warrant Shares
other than pursuant to Rule 904 of Regulation S, an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of such opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares, Warrants or
Warrant Shares under the Securities Act.  Unless the transfer of the Warrants
has been registered, no Warrants may be transferred to any person that is not an
“accredited investor.”
 
 (b)  The Purchaser agrees to the imprinting, so long as is required, of a
legend on any of the Shares, Warrants and Warrant Shares in the following form:
 
[THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 4
MISCELLANEOUS
 
     4.1  Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party in connection with this Agreement.  Purchaser
acknowledges that the Company may pay a transaction fee to finders.
 
     4.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (c) upon
actual receipt by the party to whom such notice is required to be given.
 
     4.3  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors.  This Agreement is not
assignable by either party.
 
     4.4  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).
 
     4.5  Survival of Representations.  The Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.
 
     4.6  Changes in Representations.  The Purchaser agrees to notify the
Company immediately of any change in the representations, warranties or
information pertaining to the Purchaser contained herein.
 
     4.7  Resale Registration Statement.  The Company agrees that within 60 days
after the date on which the Securities are purchased (“Filing Deadline”), it
will file a registration statement with the Securities and Exchange Commission
that will permit the unrestricted resale of the Shares and Warrant Shares under
U.S. securities laws by the Purchaser as a selling shareholder (the
“Registration Statement”).  The Company also agrees to use its best efforts to
cause the Registration Statement to become effective as soon as practical, and
in no event more than 120 days after the date on which the Securities are
purchased.  In the event that the Company fails to file the Registration
Statement on or prior to the Filing Deadline, then the Company shall pay to the
Purchaser on a monthly basis an amount in cash, as liquidated damages and not as
a penalty, equal to 1% of the aggregate purchase price paid by the Purchaser
pursuant to this Agreement for any Shares then held by the Purchaser. The
liquidated damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month until such time when the Registration Statement
is filed. It is agreed that the maximum aggregate payment for liquidated damages
hereunder shall not exceed ten percent (10.0%) of the Purchase Price paid by the
Purchaser pursuant to this Agreement for any Shares or Warrant Shares then held
by the Purchaser.
 
 [Signature page immediately follows.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
PLURISTEM THERAPEUTICS, INC.
 
 
By:____________________________________
     Name: Zami Aberman
     Title: CEO
 
Office Address: MATAM Advanced
Technology Park  # 20 Haifa 31905, Israel
 
Fax No. +972-74-710-7173___________
 
Email Address: zami@pluristem.com
yaky@pluristem.com
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGE TO PSTI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
______________________________________________
Facsimile Number of Authorized Signatory:
_____________________________________________
Address for Notice to Purchaser:
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
Purchase Price: $_________________


Shares: _________________


Warrant Shares: __________________
 
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
[SIGNATURE PAGES CONTINUE]


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------








